Citation Nr: 1124498	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable initial evaluation for erectile dysfunction.  

2.  Entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 22, 2005, and in excess of 70 percent from August 22, 2005.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for erectile dysfunction and assigned a noncompensable evaluation, effective April 25, 2005.  The rating decision also denied an evaluation in excess of 30 percent for PTSD.  

When this case was previously before the Board in April 2009, it was remanded for additional development.  A June 2010 rating decision assigned a 70 percent evaluation for PTSD, effective August 22, 2005.  

The case is again before the Board for appellate consideration.

The issue of entitlement to an evaluation for PTSD in excess of 30 percent prior to August 22, 2005, and in excess of 70 percent from August 22, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, as discussed in the Remand below, it is referred to the AOJ for appropriate action.  



FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's erectile dysfunction is manifested by a penile deformity.  


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

As the September 2005 rating decision on appeal granted service connection for erectile dysfunction, this claim is now substantiated.  Thus, the filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See February 2006 statement of the case and heading "Pertinent Laws; Regulations; Rating Schedule Provisions."



Duty to Assist

The record contains the Veteran's service treatment records and VA and private post-service medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

Although the following Remand section requests VA to obtain records from the Social Security Administration (SSA), the Board finds that it can adjudicate the Veteran's erectile dysfunction claim on the current record.  The Veteran does not contend that his SSA benefits are based on his service-connected erectile dysfunction.  The medical evidence discussed in detail in the Remand section below does not indicate that the Veteran's SSA benefits are based on his service-connected erectile dysfunction.  Further, there has been no indication that the Veteran has developed penile deformity since his VA examination in August 2010, or that his SSA records would pertain to a period thereafter.  Hence, it does not appear that these records would be relevant to the Veteran's claim for an increased initial rating for his erectile dysfunction.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."

The appellant was afforded a VA examination for erectile dysfunction in August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case is more than adequate, as it was predicated on a reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the appellant and the current examination results, and provides clinical findings which are pertinent to the criteria applicable for rating the Veteran's erectile dysfunction.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's erectile dysfunction is rated analogously to deformity of the penis with loss of erectile power.  A 20 percent evaluation is the only rating assignable for this disability.  Diagnostic Code 7522.  (The Veteran is in receipt of special monthly compensation based on loss of use of a creative organ.)

In every instance where the Rating Schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The Veteran generally contends that he is entitled to an increased evaluation for erectile dysfunction.  In August 2006 correspondence, he stated that he was under treatment by VA, including self-injections, that was not working.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against a compensable initial evaluation for erectile dysfunction.

VA treatment records dated during the appeal period reflect that the Veteran has erectile dysfunction.  However, there is no evidence that the Veteran currently has a deformity of the penis, which is also necessary for a 20 percent evaluation under Diagnostic Code 7522.  The report of a July 2005 VA genitourinary examination provides that on physical examination the Veteran's genitalia were unremarkable with both testes descended.  The report of an August 2010 VA examination specifically provides that on physical examination the Veteran had no penis deformity by appearance.  

The Board is aware of the Veteran's own assertions that his erectile dysfunction warrants a compensable evaluation.  However, these contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as a layperson, is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Despite the Veteran's assertions, the medical record before the Board shows that he does not have a penile deformity, and thus his erectile dysfunction does not satisfy the diagnostic criteria for a compensable evaluation.  Diagnostic Code 7522.  As a result, his assertions do not constitute evidence that this disability warrants a compensable initial evaluation.

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's erectile dysfunction.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In denying the Veteran a compensable initial evaluation for erectile dysfunction, the Board points out that the September 2005 rating decision on appeal also awarded him special monthly compensation for loss of use of a creative organ.  Thus, the Veteran does receive VA compensation benefits for his erectile dysfunction.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to a compensable initial schedular evaluation for erectile dysfunction.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable initial schedular evaluation for erectile dysfunction is denied.  


REMAND

A preliminary review of the Veteran's claims file indicates that his claim for an increased evaluation for PTSD requires additional development.  Additionally, as noted above, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such issue must be adjudicated by the RO prior to appellate consideration by the Board.

The report of a November 1998 VA psychiatric examination provides that the Veteran had been unemployed since 1984.  He said that he could not work due to back pain and mental disorders.  He had been receiving Social Security income since 1985.  The report of a November 2003 VA PTSD examination provides that the Veteran had been unemployed since 1984.  The Veteran explained that it was because "I couldn't get along."  He had received SSDI of $800 a month since then.  The examiner stated that it was not clear why the Veteran received the SSDI.  The report of an August 2005 VA PTSD examination provides that the Veteran had not worked since 1984 and reportedly was on disability due to multiple physical problems and his PTSD symptoms.  The report of an August 2009 VA PTSD examination provides that the Veteran had not worked since 1985 and had been on SSDI since.  

The Veteran submitted some medical records from SSA in 1995, in connection with a separate claim.  These records refer to psychiatric and orthopedic diagnoses.  

Despite the foregoing, VA has never asked SSA to provide the Veteran's SSA determinations, or the corresponding medical or employment records.  The Court has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that in the August 2009 VA PTSD examination report, the VA examiner stated that the Veteran's PTSD symptoms appeared severe enough that he would see it being very difficult for the Veteran to return to gainful employment.  The examiner also stated that the Veteran's degree of social isolation, depression and regularity of intrusive thoughts were primary factors in forming his opinion about the Veteran's employability.  However, the examiner also stated that the Veteran's unemployment for over 20 years along with his (unspecified) chronic pain issues further reduced the odds of employability.  The examiner additionally noted that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.

The Board finds that the VA examiner's opinions as to the cause of the Veteran's unemployability are unclear and contradictory, and therefore the August 2009 report is inadequate and requires clarification for a proper appellate decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determinations.

2.  Forward the Veteran's claims folder to the examiner who conducted the August 2009 VA PTSD examination (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant evidence in the claims file, including the August 2009 VA PTSD examination report, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's unemployability is solely due to his PTSD.  Any opinion expressed by the examiner must be accompanied by a complete rationale.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim for entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 22, 2005, and in excess of 70 percent from August 22, 2005.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

4.  Then, adjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, and the appellant has provided a timely notice of disagreement, the appellant and his representative should be provided a statement of the case.  Only if a timely substantive appeal is received, should the issue be forwarded to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


